Per Curiam.
This is an action by plaintiff corporation and its directors to recover a 100 per cent, assessment on the paid-up stock of defendants in the corporation. The stock in question was nonassessable, but plaintiffs allege that such assessment was authorized by the board of directors- and stockholders. The district court for Phelps county found in favor of -defendants and plaintiffs have appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.